DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-6 and 8-23 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 calls for the limitation “the first retainer … preventing removal of the first modular cup arrangement with respect to the frame”; which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: the manner in which the retainer prevents removal of the cup arrangement is not specified.

Further, the in general practice of the art, many techniques are provided to disassemble assemblies; especially when appropriate tools are provided. Thus, the assertion that “the retainer prevents removal of the modular cup arrangement with respect to the frame” raises more ambiguity with respect to the scope of the claim; as an ordinary skill artisan, provided with appropriate tools, is capable of disassembling all structurally engineered devices.

Accordingly, the scope of claim 20 is indefinite.

For examination purposes, the limitation above will be interpreted as the first retainer fixing the first modular cup arrangement with respect to the frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiler (US 1780422 A) in view of Herrera (US 20120023996 A1).

Regarding claim 20:
Geiler discloses a modular ice-tray system providing ice-trays with different configurations (Fig. 1-4) for use in different ice-making machines (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)), the modular ice-tray system comprising: 
multiple sets of metal cups (made by the three #11 Fig. 1-4, L 87-99: #11 is made of cast metal); 
a first ice-tray (defined by #1-7, L 46-58) configured for use with a first ice-making machine (“for use in an ice-making machine” is an intended use limitation of the first ice-tray, as the ice-making machine is not part of the claimed invention), the first ice- tray having: 
a first frame (defined by #1-7, L 46-58) that includes a first retainer (#13 collectively; best seen in Fig. 2-3); and 
a first modular cup arrangement mounted in the first frame (Fig. 1-4) with the first retainer vertically fixing the first modular cup arrangement in the first frame (Fig. 2-3, L 87-92), the first modular cup arrangement having a first number of sets of the metal cups for making a corresponding first number of ice cubes within the first ice-tray (Fig. 1-4).

Geiler does not disclose wherein the frame is made of thermoplastic.

Herrera teaches a frame # 114 for an ice tray #112 ([0028]), wherein the ice tray is made of metal ([0029]) and the frame is made of thermoplastic ([0030]: “polypropylene” is a thermoplastic) whereby an integrated ice-tray of dissimilar materials is produced. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.04 In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Accordingly, as per MPEP 2144.04, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Geiler with the frame made of thermoplastic whereby an integrated ice-tray of dissimilar materials is produced as taught by Herrera.

One of ordinary skills in the art would have recognized that doing so would have provided the frame with enough flexibility and elastic deformation desirable to twist the metal ice mold body to release the ice during an ice harvesting cycle as suggested by Herrera ([0030]).

Geiler does not also disclose wherein the first retainer vertically fixes and prevents removal of the first modular cup arrangement with respect to the frame.

Herrera further teaches a retainer (in the form of fastener #602) vertically fixing and preventing removal (by hand, without any tools) of a modular cup arrangement #110 with respect to the frame #114 (see Fig. 6A, [0042]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Geiler with at least one retainer vertically fixing and preventing removal (by bare hands) of the first modular cup arrangement with respect to the frame, in a similar manner as taught by Herrera.

One of ordinary skills in the art would have recognized that doing so would have provided improved the robustness of the system at least by virtue of preventing undesirable movement of the cup arrangement with respect to the frame.

Geiler as modified discloses all the limitations, but does not specifically disclose a second ice-tray provided with all of the same characteristics of the first ice-tray.

Nonetheless, because Geiler as modified already discloses a first ice-tray provided with a modular arrangement (see rejection in view of Herrera hitherto), providing the apparatus of Geiler as modified with a second ice-tray with a second modular arrangement having all of the same characteristics of the first ice-tray constitutes a mere duplication of parts which does not produce a new or unexpected result. See MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Accordingly, as per MPEP 2144.04, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Geiler as modified with a second ice-tray provided with all of the same characteristics of the first ice-tray.

One of ordinary skills would have recognized that doing so would have increased the capacity of the ice tray system.

Allowable Subject Matter
Claims 1-6, 8-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant arguments filed on 11/24/2021 with respect to the combination Geiler with Roethel, Herrera, and Synnestvedt as applied to the independent claims are persuasive. The combination of elements as set forth in independent claims 1, 11, 19, and 21 are not disclosed or made obvious by the prior art of record. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to modify the combination above to arrive at the claimed inventions; especially since the combination of references would require a substantial reconstruction and redesign of the elements of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered. 

Applicant amendment has overcome the 112(b) rejections of the previous office action; and has necessitated a new 112(b) rejection. See 112 section above for more details.

Claim 20 remains obvious variant over the prior part. The combination of Geiler and Herrera discloses all the limitations of claim 20, including the provision of retainers for fixing and preventing removal of the modular cup arrangement with respect to the frame of the ice tray. (see elaborated rejection above)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jeong (US 10072885 B2) discloses an integrated ice-tray of dissimilar materials.
Son (US 20130061626 A1) discloses fasteners for mounting an ice tray to a frame of an ice maker.
Peltier (US 2478312 A) discloses multiple ice trays provided in an ice maker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763